Citation Nr: 1211852	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-23 153A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a cervical spine disorder.

2.  Entitlement to an increased evaluation for chronic lumbosacral strain with degenerative joint and disc diseases, currently rated as 20 percent disabling.

3.  Entitlement to an increased evaluation for residuals of right knee surgery with patellofemoral pain, currently rated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of a left knee injury with chondromalacia, currently rated as 10 percent disabling.

5.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Tamara N. Gallagher, Esq.

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1989. 

This matter initially came to the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  

In December 2011, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified that he had been denied Social Security disability benefits twice.  Hearing transcript, page 23.  Additionally, a review of the record shows that the Social Security Administration had twice requested VA treatment records.  The RO should attempt to obtain records from the Social Security Administration given the possibility that they may be relevant to all of the claims.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board notes that the Veteran's counsel's law firm represented the Veteran in his more recent Social Security disability claim and that this firm is a possible secondary source for any records regarding his claim that might not be provided by the Social Security Administration.

The Veteran has given conflicting accounts of when his neck symptomatology began.  A September 2007 VA treatment record shows that he complained of a 20-year history of neck and lower back pain.  Yet, at the hearing he stated that his neck pain began about 15 years ago or approximately 1996.  Hearing transcript, page 17.  The appellant also testified that he had been receiving treatment at VA for his neck symptomatology.  Id. at 18.  The RO has obtained records from Togus VA Medical Center from November 1996 to February 2010.  The RO should attempt to obtain all records from Togus VA Medical Center from March 1989 to November 1996 and from March 2010 to the present.

The Veteran must also be afforded one last opportunity to identify all treatment for cervical spine disorder since March 1989.  In that regard, the appellant testified that he receives acupuncture treatment.  Id. at 12.

The Veteran claims that his cervical spine disorder is related to falls in service because his entire body was jolted when he fell.  Id. at 22.  In a January 2012 statement, Dr. Graf opined that the cervical degenerative joint and disc diseases are a late complication of his repeated injuries during service.  Given that there are potentially other relevant records regarding the cervical spine disability, a VA examination with a medical opinion is necessary.

The Veteran reported that he has numbness in his lower extremities and that his right knee has instability.  Id. at 11, 20.  The appellant did not claim this symptomatology at the last VA examination in August 2009.  In the January 2012 statement, Dr. Graf attributed to the hip pain to the lumbar spine disability.  The United States Court of Appeals for Veterans Claims (the Court) has held that when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (a veteran is entitled to a new examination after a two-year period between the last VA examination and a veteran's contention that the pertinent disability had increased in severity).  Thus, another examination is warranted.

Accordingly, the case is REMANDED for the following actions:

1.  The RO must ask the Veteran to identify all treatment for his cervical spine disability since March 1989 and all acupuncture providers.  Regardless of the appellant's response, the RO must attempt to obtain all records from the Togus VA Medical Center from March 1989 to November 1996 and from March 2010 to the present.  The RO should associate any obtained records with the Veteran's claim folder.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his counsel should also be notified of VA's inability to obtain the records.  

2.  The RO should contact the Social Security Administration in order to obtain, if available, any records pertaining to the Veteran.  Any such records so obtained should be associated with the Veteran's VA claims folder.  If the Social Security Administration cannot provide all records, the RO should ask the Veteran's counsel to provide all records they have pertaining to her firm's representation of the Veteran for Social Security disability benefits.  If records are identified but cannot be obtained, this fact - as well as the efforts that were made to obtain the records - should be clearly documented in the claims file.  The claimant and his counsel should also be notified of VA's inability to obtain the records.

3.  Thereafter, the Veteran must be afforded a VA examination to include orthopedic findings and determine the nature and extent of his cervical spine, lumbar spine, and bilateral knee disabilities as well as whether he is unemployable due to service-connected disabilities.  The claims folder is to be made available to the examiner to review.  The examiner is to provide a detailed review of the appellant's pertinent medical history, current complaints, and the nature and extent of any disability due to chronic lumbosacral strain with degenerative joint and disc diseases, residuals of right knee surgery with patellofemoral pain, and residuals of a left knee injury with chondromalacia.  The examiner is also requested to provide an opinion and findings as to whether there are any neurological impairments in the lower extremities that are attributed to the lumbar spine disability.  The examiner must opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran is unable to obtain and retain substantially gainful employment based on the service-connected chronic lumbosacral strain with degenerative joint and disc diseases, residuals of right knee surgery with patellofemoral pain, and residuals of a left knee injury with chondromalacia.  The examiner should opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the cervical spine disorder is related to active service, to include an in-service fall.  The examiner is asked to comment on the opinion linking the cervical spine disorder to active service made by Dr. Graf, a private physician, in January 2012.  A complete rationale for any opinion offered must be provided.

4.  After the development requested, the RO should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, the RO must implement corrective procedures at once

5.  Thereafter, the RO must readjudicate the issues on appeal.  The RO must consider all applicable claims under 38 C.F.R. § 3.321 (2011).  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his counsel, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



